EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders Hampshire Group, Limited New York, New York We consent to the incorporation by reference in the Registration Statements (No. 333-53750 and No. 333-162875 ) on Form S-8 of Hampshire Group, Limited of our report dated December 11, 2015, relating to our audit of the consolidated financial statements included in the Annual Report on Form 10-K of Hampshire Group, Limited for the year ended December 31, 2014. /s/ Elliott Davis Decosimo , LLC Elliott Davis Decosimo, LLC Greenville, South Carolina December 11, 2015
